In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1473V
                                          UNPUBLISHED


    JULIE ROUBIK, personal                                      Chief Special Master Corcoran
    representative of ESTATE OF
    THOMAS ROUBIK,                                              Filed: May 21, 2021
                       Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                             Barre Syndrome (GBS)

                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.
.

                                 DECISION AWARDING DAMAGES1

       On October 27, 2020, Julie Roubik filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), as personal representative of the estate of Thomas Roubik. Petitioner
alleged that “[a]s a direct and proximate result of the reaction to the influenza vaccination
administered to Thomas Roubik on November 8, 2019, he suffered from the effects of
Guillain-Barré Syndrome (GBS) which ultimately lead to his untimely death.” Petition at ¶
16. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

     On April 16, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for Thomas Roubik’s injury. On May 21, 2021, Respondent filed a proffer

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$328,212.87, representing compensation in the amounts of $250,000.00 for the death
benefit, $77,500.00 for pain and suffering, and $712.87 for unreimbursed expenses.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. at 2. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $328,212.87, representing compensation in the amounts of
$250,000.00 for the death benefit, $77,500.00 for pain and suffering, and $712.87 for
unreimbursed expenses in the form of a check payable to Petitioner, as the legal
representative of Thomas Roubik’s estate.3 This amount represents compensation for
all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 The Proffer indicates that Petitioner will provide documentation showing her appointment as the legal
representative of Thomas Roubik’s estate before any payment is made. Proffer at 2 n.1. Additionally, if
another individual is appointed as the legal representative, payment will be made to that individual. Id.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JULIE ROUBIK, PERSONAL               )
REPRESENTATIVE OF THE                )
ESTATE OF THOMAS ROUBIK,             )
                                    )
            Petitioner,             )
                                    )   No. 20-1473V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 27, 2020, Julie Roubik (“petitioner”), personal representative of the estate of

Thomas Roubik (“decedent”), filed a petition for compensation under the National Childhood

Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”), alleging that

the decedent suffered Guillain-Barré syndrome (“GBS”), as defined in the Vaccine Injury Table,

following administration of an influenza vaccine he received on November 8, 2019; petitioner

further alleged that the decedent passed away due to complications of GBS on January 11, 2020.

See generally Petition. On April 16, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act for a GBS Table injury, and the same day, the Chief Special Master

issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF Nos. 15, 16.

I.     Items of Compensation

       Based upon the evidence, respondent proffers that petitioner should be awarded a lump

sum of $328,212.87 ($250,000.00 for the death benefit; $77,500.00 for pain and suffering; and
$712.87 for unreimbursed expenses). This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that compensation be awarded to petitioner in the amount of

$328,212.87, in the form of a check payable to petitioner, as the legal representative of the

decedent’s estate. 1 Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/ Lauren Kells
                                              LAUREN KELLS
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4187
                                              Email: Lauren.Kells@usdoj.gov


1
 Before payment on a judgment can be made in this case, respondent will require petitioner to
provide documentation establishing her appointment as legal representatives of the decedent’s
estate. If petitioner is not authorized by a court of competent jurisdiction to serve as the legal
representative of the decedent’s estate, then such payment on any judgment shall be made to the
party or parties appointed by a court of competent jurisdiction to serve as legal representative of
the decedent’s estate.
                                                 2
DATED: May 21, 2021




                      3